                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )   Criminal Action No. 6:17-CR-070-CHB-08
 v.                                                )
                                                   )         ORDER ADOPTING
 JASON R. TAYLOR,                                  )       RECOMMENDATION OF
                                                   )    ACCEPTANCE OF GUILTY PLEA
         Defendant.                                )
                                                   )

                                      *** *** *** ***
       This matter is before the Court on the Recommendation of Acceptance of Guilty Plea

filed by United States Magistrate Judge Hanly A. Ingram [R. 345]. At this hearing Defendant

Taylor personally consented to plead before the United States Magistrate Judge and to the

Magistrate Judge conducting a Rule 11 hearing and making a recommendation concerning plea

acceptance. Defendant Taylor advised the Court of his desire to enter a plea of guilty to Count 1

of the Superseding Indictment pursuant to a Fed. R. Crim. P. 11(c) plea agreement. See [R. 342]

Magistrate Judge Ingram found that the Defendant pled guilty in a knowing, voluntary, and

intelligent fashion. [R. 345 at p. 1] He recommended that the Court accept Defendant Taylor’s

guilty plea and adjudge him guilty of Count 1 of the Superseding Indictment. Id. at p. 2.

       The Recommendation instructed the parties to file any specific written objections within

three (3) days, or else waive the right to further review. See id. at p. 3. Neither party has

objected to Magistrate Judge Ingram’s recommendation, and the time to do so has now passed.

       Upon review, the Court is satisfied that Defendant Jason R. Taylor knowingly and

competently pled guilty to Count 1 of the Superseding Indictment and that an adequate factual


                                                 -1-
basis supports the plea as to each essential element of the offenses charged. Finally, the Court

notes that, although Defendant Taylor was previously released on bond, upon the Court’s

acceptance of the guilty plea the Defendant is now subject to mandatory detention pursuant to 18

U.S.C. 3143(a)(2), and will therefore require the Defendant to self-report to the United States

Marshals Office. Accordingly, and the Court being otherwise sufficiently advised,

       IT IS HEREBY ORDERED as follows:

       1.       Judge Ingram’s Recommendation of Acceptance of Guilty Plea [R. 345] is

ADOPTED as and for the Opinion of this Court;

       2.       Defendant Jason R. Taylor is ADJUDGED guilty of Count 1 of the Superseding

Indictment;

       3.       The Defendant’s Jury Trial and all other pre-trial proceedings are hereby

CANCELLED and STRICKEN from the Court’s docket, as to this defendant only; and

       4.       Defendant Jason R. Taylor SHALL self-report on or before 12:00 p.m. noon on

Friday, September 13, 2019, to the United States Marshals Office in London, Kentucky.

       5.       A Sentencing Order shall be entered promptly.

       This the 12th day of September, 2019.




                                               -2-
